DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (EP 2 159 663 A2 from PCT search report submitted by Applicant of 6-30-21).
Liu discloses  A method for monitoring DC electrical power (Abstract, Fig. 6), the method comprising: determining a rate of change of the DC electrical power; determining whether the rate of change of the DC electrical power is greater than a predetermined threshold; when the rate of change of the DC electrical power is greater than the predetermined threshold (Fig. 6), determining whether the rate of change of the DC electrical power is greater than the predetermined threshold for a predetermined period of time (Fig. 6, 1 min and 10 min ramp rate limit interval function blocks); and when the rate of change of the DC electrical power is greater than the predetermined threshold for the predetermined period of time, sending a signal indicating an interruption in the DC electrical power (see para 0013).
Allowable Subject Matter
Claims 8-18 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the negative rate of change limitations of claim 2, that have not been taught or been fairly suggested by the prior art of record.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
May 19, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836